DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 and 04/25/2022  are being considered by the examiner.

Status of Claims
Claims 14-25 are examined in the office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with CHAD RINK on 9 September 2022.

The application has been amended as follows: 

Please AMEND claim 14 as follows.
Lines 1-2: A grain-oriented electrical steel sheet comprising
a base steel sheet including, as a chemical composition, by mass %,

Line 23: [[wherein the surface of the tension-applying insulation coating having the linear thermal

Line 27: thermal strain and the full width at half maximum F2 at an intermediate position between [[

Lines 29-31: [[wherein the linear thermal strains are observed with a scanning electron microscope for magnetic domain observation, and a width of the linear thermal strain is 10 μm or more and 300 μm or less, and


Please AMEND claim 15 as follows.
Line 2: wherein the angle φ in units of ° satisfies the following Formula (4),


Please AMEND claim 18 as follows.
Line 2: wherein the base steel sheet contains, [[in the chemical composition, by mass %, one or
Please AMEND claim 19 as follows.
Line 1: A method for producing [[the grain-oriented electrical steel sheet according to claim 14, comprising:

Lines 29-30: a magnetic domain refining step of introducing linear thermal strains into a surface of the tension-applying insulation coating by a laser beam or an electron beam, wherein, the linear thermal strains are periodically introduced at predetermined intervals along the rolling direction so as to form a predetermined angle φ with respect to the transverse direction that is a direction orthogonal to the rolling direction,

Line 31: wherein, in the decarburization annealing step, a temperature rising rate S0 in units of °C/sec in a

Line 42: an average irradiation energy density Ua in units of mJ/mm2 of the laser beam or the electron beam

Lines 49-51: wherein the average irradiation energy density Ua is defined as Ua=PW/(Vc×PL), wherein PW is a beam power in units of W of the laser beam or the electron beam, Vc is a scanning speed in units of m/s of the laser beam or the electron beam in a transverse direction, and PL is beam irradiation interval PL in units of mm in a rolling direction, and 
wherein oxygen potentials P0, P2 and P3 are defined as a ratio PH2O/PH2 wherein PH2O and PH2 represent partial pressures of water vapor and hydrogen in an atmosphere.

Please AMEND claim 20 as follows.
Lines 1-7: The method for producing [[the grain-oriented electrical steel sheet according to claim 19,

wherein the angle φ in units of ° satisfies the following Formula (4),

Please AMEND claim 21 as follows.
Lines 1-5:  The method for producing [[the grain-oriented electrical steel sheet according to claim 19,
wherein, in the magnetic domain refining step, the laser beam or the electron beam is irradiated wherein an interval between [[

Please AMEND claim 22 as follows.
Lines 1-7:  The method for producing [[the grain-oriented electrical steel sheet according to claim 19,
wherein, in a temperature raising step of the decarburization annealing step, a temperature rising rate S1 in units of °C/sec in a temperature range of 500°C or higher and lower than 600°C and an oxygen potential P1 satisfy the following Formulas (8) and (9),
300 ≤ S1 ≤ 1500  	 Formula (8)
0.0001 ≤ P1 ≤ 0.50  	 Formula (9).
wherein oxygen potential P1 is defined as a ratio PH2O/PH2 wherein PH2O and PH2 represent partial pressures of water vapor and hydrogen in an atmosphere.
Please AMEND claim 23 as follows.
Lines 1-2:  The method for producing [[the grain-oriented electrical steel sheet according to claim 19,


Please AMEND claim 24 as follows.
Lines 1-3:  The method for producing [[the grain-oriented electrical steel sheet according to claim 19,
	wherein, the steel piece contains, [[in the chemical composition, by mass %, one or more


Please AMEND claim 25 as follows.
Line 2:  wherein the interval between [[



Allowable Subject Matter
Claims 14-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claims, namely independent claim 14, requires a grain-oriented electrical steel sheet comprising a base steel sheet having a composition with specific ranges for its constituent elements with a tension-applying insulation coating provided on a surface of the glass coating on the surface of the base steel sheet. The claim further requires linear thermal strains having a predetermined angle φ with respect to a transverse direction which is a direction orthogonal to a rolling direction are periodically formed on a surface of the tension-applying insulation coating at predetermined intervals along the rolling direction wherein F1 and F2 satisfy  Formula 1, 0.00<(F1−F2)/F2≤0.15, width of the linear thermal strain being 10 to 300 microns. The claim also requires the orientation distribution angles γ, α and β of the base steel sheet to satisfy Formula (2): 1.0≤γ≤8.0 and Formula (3): 0.0≤(α2+β2)0.5≤10.0.
The closest prior art, US 2015/0010762 A1of Yamaguchi (US’762) teaches a [0010] “grain-oriented electrical steel sheet comprising a forsterite film and a tension coating on both surfaces of the steel sheet, wherein magnetic domain refining treatment has been performed to apply linear thermal strain to (a surface of) the grain-oriented electrical steel sheet, a magnitude of deflection in a rolling direction of the steel sheet is 600 mm or more and 6000 mm or less as a curvature radius of a deflected surface with a surface having the thermal strain applied thereto being an inner side, and a magnitude of deflection in a direction orthogonal to the rolling direction is 2000 mm or more as the curvature radius of the deflected surface with the surface having the strain applied thereto being the inner side.” It further teaches that the steel sheet has a composition of [0037]-[0050] “C: 0.08 Mass % or Less”, “Mn: 0.005 Mass % to 1.0 Mass %”, optionally “At least one element selected from Ni: 0.03 mass % to 1.50 mass %, Sn: 0.01 mass % to 1.50 mass %, Sb: 0.005 mass % to 1.50 mass %, Cu: 0.03 mass % to 3.0 mass %, P: 0.03 mass % to 0.50 mass %, and Mo: 0.005 mass % to 0.10 mass %” and “The balance other than the above-described elements is Fe and incidental impurities that are incorporated during the manufacturing process.” However, the prior art does not teach explicitly of the  linear thermal strains having a predetermined angle φ with respect to a transverse direction which is a direction orthogonal to a rolling direction are periodically formed on a surface of the tension-applying insulation coating at predetermined intervals along the rolling direction wherein F1 and F2 satisfy  Formula 1, 0.00<(F1−F2)/F2≤0.15, width of the linear thermal strain being 10 to 300 micron, and the orientation distribution angles γ, α and β of the base steel sheet satisfying Formula (2): 1.0≤γ≤8.0 and Formula (3): 0.0≤(α2+β2)0.5≤10.0. Moreover, the instant specification, by the way of examples in Table 3A and Table 3B, points out that the claimed properties result from not only adhering to the chemical composition but also abiding by the various process conditions as set forth in the instant specification. As one cannot conclude that the claimed properties would be inherently present in the sheet of the prior art since the prior art does not specify all of the process conditions deemed required in the making of the instant claimed steel sheet as shown in the instant specification, instant claims are distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733